Citation Nr: 0125322	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-24 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for left atypical musculoskeletal chest pain.

2.  Entitlement to an initial compensable evaluation for 
cervical and thoracic strain, claimed as cervical 
spondylosis.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



REMAND

The veteran had active duty from December 1993 to January 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO granted service connection for 
left atypical chest musculoskeletal pain and assigned a 10 
percent disability evaluation effective from January 10, 
1998.  The RO rated the disability by analogy to lumbosacral 
strain under Diagnostic Code (DC) 5295.  A notice of 
disagreement as to this decision was received in December 
1998.  

Service connection for mild cervical and thoracic strain 
(claimed as cervical spondylosis) was granted in a rating 
decision in February 1999 and assigned a zero percent 
evaluation effective from January 10, 1998.  The veteran 
filed a notice of disagreement as to that issue in April 
1999.  In a statement of the case issued in October 1999, the 
RO discussed both issues in the "Reasons and Bases" portion 
of that document.  That discussion included what was 
necessary for higher ratings, as well as the diagnostic 
criteria, for both service-connected disabilities.  The 
veteran filed a substantive appeal in November 1999 as to 
both issues.  At his February 2001 hearing, the veteran 
confirmed that he sought to appeal both issues.  Hearing 
transcript, (T.), 3.  Accordingly, the issues are those as 
stated on the title page of this decision.   

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

For reasons stated herein, a remand in this case is required.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  In an effort 
to assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA. 

Initially, the Board observes that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, as is the situation in this 
case, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

At the veteran's February 2001 hearing, he submitted 
additional evidence to be considered with his claim.  The 
veteran was then informed that the additional evidence could 
be reviewed at by the Houston RO or he could waive that right 
and have the case go directly to the Board.  These records 
have not yet been considered by the RO, and the veteran did 
not waive initial RO consideration of this evidence.  See 38 
C.F.R. 20.1304(c) (2001).  For these due process reasons, 
this case must be remanded.  Id.  

The Board notes that in the additional evidence submitted, 
Praful Singh, M.D., saw the veteran for a pain management 
consultation and wrote in January 2001 to the referring 
doctor, Dominique Meza, M.D., regarding the findings, 
assessment and plan.  Dr. Singh indicated that after clinical 
testing and a neurological consultation, he was going to re-
evaluate the veteran.  In addition, at the veteran's personal 
hearing he mentioned being treated by a Dr. Mason.  These 
medical records should be added to the claims file.   

The Board notes that in a February 1999 rating decision, the 
rating code for the service-connected left atypical 
musculoskeletal chest pain was changed so as to rate by 
analogy to fibromyalgia under Diagnostic Code 5025.  Under DC 
5025, fibromyalgia with widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that requires continuous medication for control 
warrants a 10 percent evaluation. When the episodes are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time, a 20 
percent evaluation is warranted. A 40 percent evaluation, the 
highest available under this code, is warranted with 
fibromyalgia that is constant, or nearly so, and refractory 
to therapy. Finally, a Note at the end of DC 5025 indicates 
that widespread pain means pain in both the left and right 
sides of the body that is both above and below the waist, and 
that affects both axial skeleton (i.e. cervical spine, 
anterior chest, thoracic spine, or low back) and the 
extremities.   

At the February 2001 hearing, the veteran indicated that he 
had all of the symptoms in DC 5025 that justified the maximum 
rating, including anxiety and depression due to his service-
connected chest pain.  T. 6-7.  The veteran also described 
limitations due to painful motion.  T. 7-8.  

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  The duty to assist includes an examination 
that adequately evaluates the functional impairment due to 
pain caused by the service-connected condition.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  
Since the veteran has not been afforded a thorough examination 
that addresses all of his symptoms under DC 5025, including 
the effects of painful motion as applied to DC 5290, another 
VA examination is appropriate.    

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for left atypical 
musculoskeletal chest pain and/or 
cervical and thoracic strain since 
January 1998, to include Dr. Mason, Dr. 
Dominique Meza and Dr. Praful Singh.  
After securing the necessary release, the 
RO should obtain these records.

2.  The veteran should be afforded a VA 
examination by an appropriate 
specialist(s) pertinent to the service-
connected disabilities.  The claims 
folder and a separate copy of this remand 
must be made available to the examiner 
and reviewed before the examination.  The 
pertinent examiner should respond to the 
following:

a)  Record all pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive ranges of the cervical and 
thoracic spine in terms of degrees; the 
examiner should also indicate the normal 
reference range of motion.  With regard 
to the back, the examiner should identify 
the presence or absence of characteristic 
pain on motion; muscle spasm on extreme 
forward bending, loss of lateral spine 
motion, unilateral, in a standing 
position; or listing of the whole spine 
to the opposite side, positive 
Goldthwait's sign, marked limitation of 
forward bending in standing position, 
loss of lateral motion with 
osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. 

b) The examiner should also comment on 
the functional limitations, if any, 
associated with the veteran's service-
connected spine disorders.  The examiner 
is requested to specifically comment on: 
i) whether pain is visibly manifested on 
movement; ii) the presence and degree of, 
or absence of, muscle atrophy 
attributable to the service-connected 
disorders; iii) the presence or absence 
of changes in the condition of the skin 
indicative of disuse due to the service-
connected disability, or iv) the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities.  The examiner 
must specifically state whether the 
veteran's complaints and any claimed 
subjective manifestations are in keeping 
with the objectively demonstrated 
pathology.  If necessary to ascertain 
that, the veteran should be afforded 
imaging or other diagnostic studies.  

c)  All manifestations and their severity 
of veteran's left atypical 
musculoskeletal chest pain, rated by 
analogy to fibromyalgia should be 
described in detail.  The examiner should 
address the following:

i) The examiner should perform a thorough 
review of the veteran's claims file and 
medical history and should state in the 
examination report that such a review has 
been conducted.

ii) Please describe in detail all of the 
manifestations of the veteran's service- 
connected left atypical musculoskeletal 
chest pain, including any associated 
psychiatric disorder.

iii) Are the veteran's symptoms (which 
are attributable to his service-connected 
condition) constant, or nearly so, and/or 
refractory to therapy?

iv) Are the veteran's symptoms (which are 
attributable to his service-connected 
condition) episodic, with exacerbations 
often precipitated by environmental or 
emotional stress or by overexertion, but 
that are present more than one-third of 
the time?

v) Do the veteran's symptoms require 
continuous medication for control?

If it is not feasible to answer the above 
listed questions, this should be so 
stated.  The examiner should provide 
complete rationale for all conclusions 
reached. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and ensure that such is adequate 
for appellate review.  See Stegall v. 
West, 10 Vet. App. 489 (1998).  

4.  Thereafter, the RO should readjudicate 
this claim with consideration of 
Fenderson.  As applicable, separate 
ratings, such as with the cervical and 
thoracic disabilities, should be 
considered.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for any scheduled 
examinations may adversely affect the outcome of the claim.  
38 C.F.R. § 3.655 (2001).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


